Exhibit 10.4

 

Schedule Required by Instruction 2 to Item 601
of Regulation S-K

 

The General Security Agreements entered into in connection with the Amended and
Restated Credit Agreement, dated May 9, 2013, by and among M&T Bank, Hardinge
Inc., Cherry Acquisition Coporation (n/k/a Forkardt Inc.) and Usach
Technologies, Inc. are substantially identical in all material respects to the
General Security Agreement, dated May 9, 2013, by and between Hardinge Inc. and
M&T Bank (which is featured as Exhibit 10.3 to the Form 10-Q for the quarter
ended June 30, 2013) (the “Hardinge Security Agreement”) except as to (i) the
parties thereto, (ii) the inclusion of the provision referenced below, which
appears in Section 1.1 of the Hardinge Security Agreement and (iii) the
inclusion of “Borrowers” in Section 7.1(v) as highlighted in brackets in the
text of Section 7.1(v) referenced below (which appears in the Hardinge Security
Agreement):

 

Section 1.1 Provision

 

Nothing herein shall be construed to be a grant of a security interest in more
than sixty-five percent (65%) of Debtor’s equity interests in any foreign
subsidiary.

 

Text of Section 7.1(v) (as highlighted with bracketed language)

 

(vi) Debtor or Borrowers makes a general assignment, arrangement or composition
agreement with or for the benefit of its creditors or makes, or sends notice of
any intended, bulk sale; the sale, assignment, transfer or delivery of all or
substantially all of the assets of Debtor [or Borrowers] to a third party; or
the cessation by Debtor or Borrowers as a going business concern;

 

Party to General Security
Agreement with M&T Bank

 

Inclusion of Language
in Section 1.1

 

Inclusion of Bracketed Language in Section
7.1(v)

Cherry Acquisition Corporation (n/k/a Forkardt Inc.)

 

No

 

No

Hardinge Technology Systems, Inc.

 

No

 

Yes

Usach Technologies, Inc.

 

No

 

No

 

--------------------------------------------------------------------------------